      Case 5:17-cv-01500-LCB-JHE Document 34 Filed 07/08/20 Page 1 of 2                    FILED
                                                                                   2020 Jul-08 PM 03:10
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

CHELSON D’ANGELO T.                        )
GOODWIN,                                   )
                                           )
       Plaintiff,                          )
                                           )
V.                                         )   Case No.: 5:17-cv-1500-LCB-JHE
                                           )
BRANDON BAILEY,                            )
                                           )
       Defendant.                          )

                                      ORDER
      On May 21, 2020, U.S. Magistrate Judge John H. England, III issued a Report

and Recommendation in accordance with 28 U.S.C. § 636(b)(1) recommending that

this action be dismissed without prejudice, pursuant to 28 U.S.C. § 1915A(b)(1), for

failing to state a claim upon which relief can be granted, and that Plaintiff’s state-

law claims for abuse of process and fraud be dismissed without prejudice pursuant

to 28 U.S.C. § 1367(c). (Doc. 32). Plaintiff has not objected to the Report and

Recommendation.

      When a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). The unchallenged portions of the Magistrate Judge’s report are

reviewed for clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).
     Case 5:17-cv-01500-LCB-JHE Document 34 Filed 07/08/20 Page 2 of 2




     Having reviewed the proposed findings and recommendations for clear error,

the Court concludes that the Magistrate Judge’s Report and Recommendation

(Doc. 32) should be ACCEPTED and hereby ADOPTS it as the findings of the

Court. This action is therefore DISMISSED WITHOUT PREJUDICE.

     The Clerk of Court is DIRECTED to close the case.

     DONE and ORDERED this July 8, 2020.



                                 _________________________________
                                 LILES C. BURKE
                                 UNITED STATES DISTRICT JUDGE




                                      2
